TEE    ATJXHZNE~   GENERAL
                          OF TEXAS
                           AUETXN   1% ‘~-EXAH
 GERAID C. MANN
AlTORNRY   GW&RAl.




       HorioPableGeorge Ii.SheDpaM
       C6ikptrollerm~bf
                      Public Accounts
       Austin, Texas
       Dear Sir:              Oplnlon No. O-1557
                              Re: Computatlon of occupation tax on
                                   carbon black.
              We received your letter of September 30;1939, in
       which you request our opinion on the following question:
              May a manufacturer of carbon black consolidate his
       sales of carbon black sellln below 4 cents a pound with
       those 6elIlng for more than & cents per pound and thus be
       able to pay a tax on this average?
              APtlcl& 7047, SectId 45, Stibdlvlslon(a), Revised
       Civil Statutes of Texas, reads as follows:
              "There Is hereby levied an ddcupatlon t&x
           6n every peiisonIn this State manufacturing or
           ptioducingcarbon black; sala tax to be one-
           twelfth of one.cent,(1112 of I#) petipound on
           all carbon black produced or manufactured where
           the market value Is four cents (4#) per pound
           or less and three per cent (3$)of the value of
           all carbon~black proi%.zced
                                     or manufactured where
           the avera e market value Is 'Inexcels of four
                    7 per pound. The market value bf car-
           cents ~(4#
           bon black, as that term is herein used',shall
           be the actual tirket value thereof plus any bonus
           or pr6mlum br other thing of value paid ttierefdr,
           of the actual value which carbon black does rea-
           sonably bring In the due course of trade."
              The act provlaes that the tax shall'be paid on all Car-
       bon black produced or manufactured and the amount of the tax
       Is to be based upon the market value thereof'"where the mar-
       ket value is four cents (4d) per pound or less and three per
       cent (3%) of thenvalue . ; 0 where the average market value Is
       In ekc'essof four cents (4$) per pound." The provlsl6n "one“
       twelfth of one cent (l/12 of I#) per pound 0     where the nmr-
       ket value IS fouFcents (4#) pGr pound or~less'"'Is a fixed and
       definite sum for all carbon black whose market value does not
Honorable Geo. H. Sheppard, page 2          o-1557


exceed this amount. In referring to more expensive grade of
carbon black the Legltilatureprovided "and three petident .(3$)
of the value of all carbon black . . .,wher& th.3average mar-
ket value Is In excess of four cents (4#) per pound".
       It Is the apparent Intention of'the Legislature to
tax the average price of a particular grade and hot'tc, strike
an average price as between the several grades manufactured.
       You are, therefore, advIsei that~In our opinion a~mati-
Ufacturer of carbbn.black should segregate his production and
pay a tax upon the actual market value of each separate black
produced.
                             Yours very truly
                           ATTORNEYGENERAL OF TXKAS

                             By s/C6bil C. Camniatik
                                  Cecil'Ci~Cammack
                                  Assistant
ccc:LM:wc

APPROVED~OCT 23, 1939
s/Gerald C. Mann
ATTORNEYGENERAL OF TEXAS
Approved Opinion Committee By s/ME! Chairman